Citation Nr: 1236556	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-06 516	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from April 19, 1985 to February 21, 1989.  His DD Form 214 (Certificate of Release or Discharge from Active Duty) reflects that he also had 3 years and 18 days of active service prior to April 19, 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO in St. Louis, Missouri, inter alia, granted service connection and assigned an initial noncompensable rating for bilateral hearing loss, effective March 25, 2007.  In March 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which has certified the appeal to the Board.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In September 2010, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

In November 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim (as reflected in a November 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In January 2012, the Board wrote the Veteran to inform him that the Veterans Law Judge who conducted the hearing in September 2010 was no longer employed by the Board.  The Veteran was offered the opportunity to testify at another Board hearing.  He responded in February 2012, indicating that he would like to have another Board hearing at the RO.  In March 2012, the Board remanded the claim on appeal to the RO in order to schedule the requested hearing.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

During the June 2012 hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claim.  The Veteran has submitted additional evidence to the Board, waiving initial RO consideration of the evidence.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the June 2012 hearing, the Veteran's representative raised the issue of the Veteran's entitlement to service connection for a single disability manifested by hearing loss, tinnitus, and vertigo, such as Meniere's syndrome.  The Veteran's representative also raised the related issue of service connection for vertigo as secondary to hearing loss.

The record shows that the RO has previously adjudicated claims for service connection for each of the claimed manifestations of Meniere's syndrome; granting service connection for hearing loss and tinnitus, and denying service connection for vertigo.  However, it does not appear that a claim for service connection for a single disability manifested by hearing loss, tinnitus, and vertigo, such as Meniere's disease, has yet been addressed by the RO.  Nor has the RO specifically considered a claim for service connection for vertigo as secondary to hearing loss.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.


REMAND

Unfortunately, the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the November 2010 remand was not fully completed.

In the November 2010 remand, the Board instructed the RO to schedule the Veteran for an audiology examination to obtain information as to the current severity of his bilateral hearing loss.  If not otherwise accomplished by obtaining an interpretation from the private examiner, the VA examiner was to interpret the results of an August 2010 private audiometric examination, which had been reported in graphic, rather than numerical, form.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither the Board nor the RO may interpret graphic representations of audiometric data).

A review of the claims file reveals that the RO, via the AMC, attempted to obtain an interpretation of the August 2010 graph from the audiologist, but the Veteran failed to provide the necessary release.  Thereafter, the AMC arranged for the Veteran to undergo VA audiology examination.  In a December 2010 report, a VA audiologist indicated that the results of current testing were "essentially consistent" with the results obtained on private examination in August 2010.  However, no attempt was made to translate the graphical data set out in the prior private report, as requested in the remand.  On remand, this should be accomplished.

The Board also finds that further development of the matter on appeal, apart from the interpretation of private reports, is warranted.  

During the June 2012 Board hearing, the Veteran testified that he had gotten hearings aids since the time of the December 2010 examination.  He suggested that his hearing loss had worsened since that time, and indicated that he was scheduled for a VA audiometric test in the very near future.  The next day, he provided a copy of a June 2012 VA clinical record, dated that day, reflecting the results of VA audiometric testing.  Those results, like the results of prior private testing, were reported in graphic, rather than numeric, form.  In addition, neither the graph, nor the related VA progress report (submitted by the Veteran in July 2012) contains any indication that speech discrimination testing was performed, as is required for rating his disability under the relevant criteria.  See 38 C.F.R. § 4.85 (2011).  Nevertheless, it appears from the June 2012 graph that some of the Veteran's puretone thresholds may have increased to a degree-at 1000 Hertz, on the right, and at 3000 Hertz, on the left-since the time of the prior VA examination in December 2010.

In view of the Veteran's assertions, the suggestion of worsening since the last examination in December 2010, and the fact that the June 2012 clinical report is inadequate for rating purposes, more contemporaneous evaluation and testing results are needed to evaluate the Veteran's service-connected bilateral hearing loss.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo VA examination (with appropriate testing), by an Ear, Nose and Throat (ENT) physician or audiologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, may result in denial of his claim for a higher initial rating for bilateral hearing loss (as this claim, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging further examination and testing, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Loma Linda, California were last associated with the Veteran's claims file on November 17, 2010.  Hence, more recent medical records from this facility may exist.  In addition, the available records indicate that more detailed audiometric data may be available for VA outpatient testing performed on September 17, 2008, and June 27, 2012, inasmuch as the related progress notes contain instructions for viewing such electronically.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran's bilateral hearing loss since November 17, 2010, and any additional, detailed audiometric data available that corresponds to VA outpatient testing performed on September 17, 2008, and June 27, 2012.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  As indicated, the RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the Loma Linda VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran's bilateral hearing loss since November 17, 2010, and any additional, detailed audiometric data available that corresponds to VA outpatient testing performed on September 17, 2008, and June 27, 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination (with appropriate testing), by an ENT physician or audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.

All indicated tests and studies (to include audiometry and speech discrimination testing) should be accomplished, and all clinical findings should be reported in detail.  Based on consideration of the testing results and the Veteran's documented history and assertions, the examiner should fully describe the functional effects of the Veteran's bilateral hearing loss.

The examiner should also comment on the reliability of speech discrimination data obtained on VA audiology consult on September 17, 2008.  In particular, the examiner should discuss the medical significance, if any, of the audiologist's assessment that speech discrimination scores on that date did "not agree with hearing levels."

Finally, the examiner should translate any graphical displays of audiometric testing results that have not been converted to an appropriate numerical form-in  particular, with respect to the private audiometric testing conducted in March 2008 and August 2010, and VA audiometric testing conducted in June 2012 (if not otherwise of record).  Additionally, the examiner should  comment on whether it appears from the March 2008 and August 2010 private records that the Maryland CNC test was used for evaluating speech discrimination.  If the examiner needs to consult with another expert in order to provide this information, such consultation should be accomplished.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

